Name: Commission Regulation (EEC) No 1931/86 of 23 June 1986 abolishing the countervailing charge on peaches including nectarines originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 167/24 Official Journal of the European Communities 24. 6. 86 COMMISSION REGULATION (EEC) No 1931/86 of 23 June 1986 abolishing the countervailing charge on peaches including nectarines origina ­ ting in Spain (except the Canary Islands) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas the Commission Regulation (EEC) No 1849/86 of 13 June 1986 (3) introduced a countervailing charge on peaches including nectarines originating in Spain (except the Canary Islands) ; Whereas the present trend of prices for products origina ­ ting in Spain (except the Canary Islands) on the represen ­ tative markets referred to in Regulation (EEC) No 21 18/74 (4), as last amendedby Regulation (EEC) No 3811 /85 (*), recorded or calculated in accordance with the provisions of Article 5 of that Regulation , indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regula ­ tion (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products origi ­ nating in Spain (except the Canary Islands) can be aboli ­ shed ; Whereas, pursuant to Article 136 (2) of the Act of Accesson of Spain and Portugal (*), the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constitued at 31 December 1985, must be those which were applicable before accession, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1849/86 is hereby repealed. Article 2 This Regulation shall enter into force on 24 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 159, 14. 6 . 1986, p . 24. (2) OJ No L 119, 8 . 5. 1986, p . 46 . (3) OJ No L 159, 14. 6 . 1986, p. 24. ( «) OJ No L 220 , 10 . 8 . 1974, p . 20 . 0 OJ No L 368 , 31 . 12. 1985, p . 1 . (6) OJ No L 302, 15. 11 . 1985, p. 9 .